Citation Nr: 0702994	
Decision Date: 02/01/07    Archive Date: 02/14/07	

DOCKET NO.  04-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic disorder of the legs. 

2.  Entitlement to service connection for a chronic eye 
disability, to include photophobia, retinal detachment, and 
cataracts. 

3.  Entitlement to service connection for the residuals of a 
broken jaw, to include loss of teeth, arthritis of the 
temporomandibular joint, capsulitis, and pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had honorable military service from January 15, 
1953 to January 14, 1956, in addition to service from 
January 15, 1956 to October 23, 1957 with discharge under 
other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In a rating decision of July 1996, the RO denied entitlement 
to service connection for a chronic disorder of the legs, 
specifically, tendinitis of the legs.  The veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the July 1996 rating decision, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence neither new nor material, 
and the current appeal ensued.

Finally, for reasons which will become apparent, the issue of 
whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
chronic disorder of the legs is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A chronic eye disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's 
(honorable) period of active military service.

2.  Chronic residuals of a broken jaw are not shown to have 
been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  A chronic eye disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Chronic residuals of a broken jaw were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In the present case, in correspondence of March 2001 and 
January 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection for a chronic eye disorder and 
residuals of a broken jaw, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes a 
certified abstract of inservice outpatient treatment, as well 
as VA and private treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  a certified 
abstract of inservice outpatient treatment; private medical 
records; and VA medical records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic eye disorder, as well as for chronic residuals of a 
broken jaw.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, the majority of the veteran's service 
medical records are unavailable in that such records were 
apparently destroyed in a fire at the National Personnel 
Records Center in 1973.  The sole remaining service medical 
record consists of a certified abstract of inservice 
outpatient treatment for the period from February to August 
1957.  Significantly, while in late February of that year, 
the veteran received treatment for what was described as 
chronic blepharoconjunctivitis, that condition had apparently 
been present "for all of (the veteran's) life."  Moreover, 
approximately 4 days later, the veteran's conjunctivitis was 
described as "improving."  At no time during the period from 
late February to early August 1957 was the veteran shown to 
have experienced additional problems with conjunctivitis.  
Moreover, to the extent the veteran did, in fact, receive 
treatment for eye problems in February 1957, that treatment 
occurred during a period of military service for which the 
character of the veteran's discharge represented a bar to the 
payment of veteran's benefits.  See 38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12 (2005).  The earliest clinical 
indication of the presence of chronic eye pathology for which 
service connection might potentially be granted is revealed 
by private medical records dated in 1981, almost 25 years 
following the veteran's discharge from service, at which time 
there was noted the presence of a detached retina in the 
veteran's left eye.  Cataracts, claimed by the veteran to 
have originated in service, were first noted no earlier than 
1994, almost 40 years following the veteran's discharge from 
service.  Significantly, at no time have the veteran's 
various eye pathologies been attributed to any incident or 
incidents of his period of active military service.

As regards the veteran's claimed residuals of a broken jaw, 
the Board notes that the aforementioned certified abstract of 
inservice outpatient treatment reflects no evidence 
whatsoever of inservice dental trauma.  While on various 
occasions since the time of his discharge, the veteran has 
been described as edentulous and wearing dentures, there is 
no inservice medical evidence that the veteran's current 
dental condition is in any way the result of an inservice jaw 
fracture.

The Board acknowledges that, following a VA dental 
examination in April 2002, a VA examiner offered his opinion 
that the pain from which the veteran suffered was "as likely 
as not" the result of a mandibular fracture in 1955.  
However, this opinion was rendered without access to the 
aforementioned abstract of inservice outpatient treatment, 
and was clearly based exclusively on history provided by the 
veteran, rather than on objective medical findings.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, is of limited probative value); see also 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).

Based on the aforementioned, and following a full review of 
the pertinent evidence of record, the Board is unable to 
reasonably associate the veteran's current eye problems, or 
claimed residuals of an inservice jaw fracture, with any 
incident or incidents of his period of active military 
service.  Under the circumstances, the veteran's claims for 
service connection must be denied.


ORDER

Service connection for a chronic eye disability, to include 
photophobia, retinal detachment, and cataracts, is denied.

Service connection for chronic residuals of a broken jaw, to 
include loss of teeth, arthritis of the temporomandibular 
joint, capsulitis, and pain, is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic disorder of the legs, 
claimed as the residual of inservice trauma.  In pertinent 
part, it is contended that, while serving as a "tree climber" 
in service, the veteran sustained repeated and multiple 
traumas to his legs, residuals of which he still suffers.

In that regard, the Board notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
necessary to reopen a previously denied claim, as well as the 
evidence and information necessary to establish his 
entitlement to the underlying claim for the benefit sought, 
i.e., service connection.  In that case, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
basis for the denial in the prior decision (in this case, the 
decision of July 1996), and respond with a notice which 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection which were found insufficient in the previous 
denial.

In the case at hand, the Board observes that, while in 
correspondence in March 2001, the veteran was provided with a 
basic description of what constitutes "new and material" 
evidence, he has yet to be provided with notice which fully 
complies with the newly-specified criteria as noted in Kent, 
supra (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denial).  Such 
notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection for 
a chronic disorder of the legs.  Accordingly, in light of the 
aforementioned, the case is REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
reopen his previously denied claim (for 
service connection for a chronic disorder 
of the legs), and which notifies him of 
the evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were insufficient at the time of 
the previous denial, as outlined by the 
Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2004, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted 
sufficient to reopen a previously denied 
claim for service connection for a 
chronic disorder of the legs.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in 
September 2004.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


